 
Exhibit 10.2

 
LOGO [wtbablue.jpg]
 
 
March 31, 2010




Douglas R. Gulling
9620 Hammontree Drive
Urbandale, IA 50322


 
Re:
Employment as Executive Vice President and Chief Financial Officer of West
Bancorporation, Inc. and Chief Financial Officer of West Bank



Dear Doug:


On behalf of the Board of Directors of West Bancorporation, Inc. (the “Board”),
I am pleased to offer you employment with West Bancorporation, Inc. (the
"Company") as its Executive Vice President and Chief Financial Officer and with
West Bank as its Chief Financial Officer.


1.           This agreement shall become effective on April 1, 2010.


2.           In your positions, you will report to the Company’s Chief Executive
Officer (“CEO”) and perform the duties customarily associated with chief
financial officer positions at a publicly traded company and a bank, including
such specific duties as the CEO or the Board may from time to time assign to
you. You will be expected to perform faithfully and loyally and to the best of
your abilities the duties assigned to you and to devote your full business time,
attention, and effort to the affairs of the Company and its subsidiaries.


3.           Your annual base salary will be $210,000 ("Base Salary") to be paid
in accordance with the Company’s regular payroll practices (less any
withholdings and deductions required by law or authorized by you).  Your Base
Salary may be increased for subsequent years, but not decreased, by the Board in
accordance with its executive compensation plans and policies.


4.           You shall be eligible to receive a performance bonus of up to forty
percent of the amount of your Base Salary for each calendar year worked in
accordance with the Company's senior executive bonus plan then in effect
("Performance Bonus").  The amount, if any, of such bonus shall be determined by
the Board in its sole discretion.  Any Performance Bonuses awarded while the
Company is participating in the Department of the Treasury’s TARP program will
be paid in long-term restricted stock.  The stock restrictions shall include (1)
a vesting period of not more than the longer of three years from the grant date
or the time of repayment of all TARP funds and (2) a requirement that you be
employed by the Company on each vesting date.  To the extent not precluded by
law or any TARP restriction, each Performance Bonus shall fully vest if you
become permanently and fully disabled or die or in the event of a change in
control of the Company or a sale of substantially all of the Company’s operating
assets.  The Board’s Compensation Committee has the sole discretion to impose
stock restrictions under the West Bancorporation, Inc. Restricted Stock
Compensation Plan.


5.           As consideration for your agreement to enter into this agreement
and as a bonus for your previous service to the Company and its subsidiaries,
you will be granted that number of shares of restricted stock pursuant to the
Company's Restricted Stock Compensation Plan to constitute $30,000 (valued as of
the grant date).  The stock will fully vest on the later of 1) the time of the
Company’s repayment of all TARP funds or 2) two years from the date of the
grant.  If you are employed by the Company or one of its subsidiaries for at
least two years after the grant, you will not have to be employed by the Company
or a subsidiary at the time the stock vests in order to receive this grant.
 
 
 
 

--------------------------------------------------------------------------------

 

 
6.           You will be entitled to those employee benefits and perquisites
which the Company is presently providing you.  The Company reserves the right to
modify, amend, suspend, or terminate any or all such employee benefit plans and
policies at any time.


7.           You will be reimbursed for all proper and reasonable expenses
incurred by you in the performance of your duties in accordance with the
policies of the Company.


8.           From and after the Effective Date and through and including the
date that is one year after the effective date of your termination of
employment, you agree to not do any of the following, directly or indirectly,
without the prior written consent of the Board:


 
(a)
directly or indirectly (whether as owner, stockholder, director, officer,
employee, principal, agent, consultant, independent contractor, partner or
otherwise) own, manage, operate, control, or otherwise carry on a business in
competition with the business conducted by the Company or any subsidiary of the
Company; or



 
(b)
directly or indirectly attempt to induce any employee of the Company or a
subsidiary of the Company to terminate or abandon his or her employment for any
purpose whatsoever or any attempt directly or indirectly to solicit the trade or
business of any current customer, supplier, or partner of the Company; or



 
(c)
directly or indirectly engage in any activity which is contrary, inimical, or
harmful to the interests of the Company, including but not limited to (i)
violations of Company policies or (ii) disclosure or misuse of any confidential
information or trade secrets of the Company or a subsidiary of the Company.



You acknowledge that any breach or potential breach of this paragraph will
result in serious and irreparable injury to the Company for which the Company
cannot be adequately compensated by monetary damages alone. You agree,
therefore, that, in addition to any other remedy the Company may have, the
Company will be entitled to seek both preliminary and permanent injunctive
relief (to the extent permitted by law) without the necessity of proving actual
damages or posting of a bond.


9.           During your employment with the Company, you will not earn any fees
for your service as a director of the Company or any of its subsidiaries. You
may engage in charitable, civic, or community activities and, with the prior
approval of the Board, may serve as a director of any other business
corporation, provided that such activities or service do not interfere with your
duties to the Company or violate the terms of any of the covenants contained in
this letter agreement.


10.           Except for disputes between the parties concerning this agreement,
the Company shall protect and indemnify you against any and all legal claims or
actions involving you as a consequence of your employment by the Company to the
maximum extent allowed under the Iowa Business Corporation Act.  The Company
shall also provide you the maximum insurance coverage provided any other
employee of the Company.  The Company agrees to continue your coverage under
such directors and officers’ liability insurance policies as shall from time to
time be in effect for Company officers and employees for not less than six years
following your termination of employment.


11.           Should your employment by the Company be terminated, you agree to
thereafter cooperate in the truthful and honest prosecution and/or defense of
any claim in which the Company or its subsidiaries may have an interest (with
the right of reimbursement for reasonable expenses actually incurred), which may
include, without limitation, being available to participate in any proceeding
involving the Company or its subsidiaries, permitting interviews with
representatives of the Company, appearing for depositions and trial testimony,
and producing and/or providing any documents or names of other persons with
relevant information in your possession or control arising out of your
employment in a reasonable time, place, and manner.
 
 
 
 

--------------------------------------------------------------------------------

 

 
12.           This letter agreement constitutes the entire agreement and
understanding between you and the Company with respect to the subject matter
hereof and supersedes and preempts any prior understandings, agreements, or
representations by or between the parties, written or oral, which may have
related in any manner to the subject matter hereof, including, without
limitation, the Employment Agreement dated as of May 23, 2008, between you and
the Company.


13.           No provision of this letter agreement may be modified or waived
unless such modification or waiver is agreed to in writing and signed by you and
an authorized member of the Board. No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this letter agreement to be performed by such other party shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
at any prior or subsequent time. Failure by you or the Company to insist upon
strict compliance with any provision of this letter agreement or to assert any
right which you or the Company may have hereunder shall not be deemed to be a
waiver of such provision or right or any other provision or right of this letter
agreement.


14.           The interpretation, construction, and performance of this letter
agreement shall be governed by, construed, and enforced in accordance with the
internal laws of the state of Iowa without regard to its principles of conflicts
of laws. The invalidity or enforceability of any provision of this letter
agreement shall not affect the validity or enforceability of any of the other
provisions of this letter agreement, which other provisions shall remain in full
force and effect.


15.           Please note that the purpose of this letter is merely to describe
the terms of your employment. This letter does not create any contract for or
right to continued employment for any specific period of time. Your employment
with the Company at all times will be “at will.” This means that either you or
the Company may end your employment at any time for any or no reason by
providing a ninety day written notice of termination.  You agree to continue
your service to the Company during the notice period if you terminate your
employment with the Company.


To indicate your acceptance of the terms of this letter agreement, please sign
this letter in the space below and return it to me.  Both the Board and I look
forward to your long and successful service to the Company.
 
 

   Very truly yours,                  /s/ Jack G. Wahlig      Jack G. Wahlig    
 Chairman, Board of Directors      West Bancorporation, Inc.  

 
 

--------------------------------------------------------------------------------

 
 
I understand and accept the terms and conditions of my employment with West
Bancorporation, Inc. as expressed above.

 

 By:  /s/ Douglas R. Gulling   Date:   March 31, 2010      Douglas R. Gulling  
   

 
 
 
 
 

--------------------------------------------------------------------------------

 
